D. E. Holbrook, Jr., J.
Plaintiff appeals from a trial court judgment of no cause of action in favor of the defendant. It found that an insurance policy issued by the defendant to the plaintiff’s husband excluded coverage for his death resulting from an automobile-motorcycle crash which occurred while the plaintiff’s husband was riding a motorcycle. We affirm.
The issue raised is: Where an insurance policy excludes coverage for injuries sustained while riding a motorcycle, are the death benefits under the policy payable when the insured dies in an accident while riding a motorcycle?
The policy in question insured the member "against the loss of life * * * which results from bodily injury” when the injury was sustained under certain specified circumstances. The policy covered injuries sustained if an insured was struck on a public street by an automobile. However, under the "Exceptions and Definitions” section of the policy it was stated, "This Certificate does not cover injury: * * * while riding a motorcycle or bicycle.”
Plaintiff argues that, because the motorcycle exception does not specifically exclude payment for a death that occurs while riding a motorcycle, there is an ambiguity as to whether the policy provides coverage when a motorcycle accident results in death rather than a nonfatal injury. The plaintiff claims that, because ambiguities in insurance contracts must be construed in favor of coverage, she is entitled to insurance benefits for her husband’s death which resulted when he was struck by an automobile while riding a motorcycle. In support of her argument, plaintiff points out *576that the cover sheet of the insurance policy distinguishes injury and death when it states that the policy purpose is to provide aid "in case of personal injury or death resulting from accidents specified in this Certificate”.
While there are no previous Michigan cases which have considered this identical issue we find ourselves justified in applying the holding of this Court in Phelps v Dep’t of State Highways, 75 Mich App 442; 254 NW2d 923 (1977). In that case the trial judge concluded that in enacting MCL 691.1402; MSA 3.996(102), which permits recovery only for "bodily injury”, the Legislature had manifested an intent not to waive its immunity to suits for wrongful death. This Court, and we feel quite properly, stated at 446-447:
"We perceive no reason * * * to distinguish between persons who sustain bodily injury and persons who sustain such serious bodily injury that they are killed. Accordingly, on grounds of public policy and common sense, we hold that the phrase 'bodily injury’ * * * includes bodily injuries resulting in death.” (Emphasis supplied.)
We therefore hold the language of the insurance policy in question to be unambiguously clear that no recovery is permitted when loss of life results from bodily injury sustained while riding a motorcycle. Review of authorities from other jurisdictions further supports our holding.1
Affirmed.

 LaPlante v Pyramid Life Ins Co, 267 NW2d 727 (Minn, 1978), American Ins Co of Texas v Estes, 141 SW2d 459 (Tex Civ App, 1940), Ritchie v Standard Surety Casualty Co of New York, 257 App Div 545; 13 NYS2d 1022 (1939), Robyn v New Amsterdam Casualty Co, 257 SW 1065 (Mo, St Louis App, 1923), Standard Life and Accident Ins Co of Detroit, Michigan v McNulty, 157 F 224 (CA 8, 1907).